       Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,              )
                                       )
       v.                              ) 2:19-cr-8
                                       )
DASHAWN BURLEY and OMARI               )
                                       )
PATTON,                                )
                                       )
                                       )
              Defendants.
                        MEMORANDUM OPINION
      Defendant Dashawn Burley was indicted for his alleged involvement in
a conspiracy to distribute drug-soaked paper disguised as legal mail in prisons.
[ECF 501; ECF 1879, p. 33]. One of Mr. Burley’s co-defendants is his father,
Omari Patton. [ECF 501].
      Mr. Burley moves to suppress all evidence obtained from a warrantless
search of his bedroom in the apartment he shared with his mother and
stepmother. [ECF 1761]. His stepmother consented to that search. Mr. Burley
argues that this consent was invalid and therefore law enforcement violated
his Fourth Amendment rights when it conducted the search. Mr. Patton seeks
to join in Mr. Burley’s motion. Mr. Patton believes he has standing because
one of the items seized was a mailing envelope that was addressed to him.
      On July 8, 2020, the Court held an evidentiary hearing on Mr. Burley’s
motion during which the parties examined witnesses, entered exhibits into
evidence, and made oral argument.
      After carefully considering the evidence and argument presented to the
Court, the Court will deny the motion to suppress. In short, the government
has proven by a preponderance of the evidence that Mr. Burley’s stepmother
voluntarily consented to the search of his bedroom and that she had the
authority to do so.


                                      -1-
       Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 2 of 17




                               FACTUAL FINDINGS1
      On January 10, 2019, at about 5:00 a.m., the Drug Enforcement
Administration, the United States Marshals Service, the Pennsylvania
Attorney General’s Office, and the United States Postal Service were jointly
tasked with executing an arrest warrant for Mr. Burley at 4150 Ivanhoe Drive,
Apartment B9, Monroeville, Pennsylvania 15146. [ECF 2178-1, p. 1]. Mr.
Burley was 20-years old at the time and lived with his mother and his mother’s
wife (i.e., his stepmother).
      At about 6:00 a.m., the law-enforcement agents knocked on the front door
of the apartment and announced themselves. [Id. at p. 2]. A few minutes later,
Mr. Burley answered the door and the agents placed him into custody. [ Id.].
The agents entered the apartment with flashlights and weapons drawn.
[Transcript of the July 8, 2020 Suppression Hearing (“Hearing Tr.”), 8:3-5].
      Once inside, the agents found Camille Turner, Mr. Burley’s stepmother,
exiting her bedroom in the hallway. [Id.]. Ms. Turner was dressed in a t-shirt
and basketball shorts. [Id. at 12:19]. A few agents stayed with Ms. Turner in
the living room while the remaining agents conducted a protective sweep of the
apartment. [ECF 2178-1, p. 2]. During this protective sweep, USPS Agent
Steve Celletti and Task Force Officer Renjienico Manday observed in plain
view a sealed white envelope addressed to Omari Patton with “SPECIAL MAIL
OPEN ONLY IN THE PRESENCE OF THE INMATE” stamped on the front.
[Id.]. The agents believed this envelope to be incriminating evidence. [Hearing
Tr. at 59:23-60:2]. Once the protective sweep was over, the agents holstered



1These factual findings are based on the testimony and evidence provided at
the suppression hearing. Camille Turner and Agent Jim Embree of the
Pennsylvania Attorney General’s Office testified at the hearing.
                                      -2-
       Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 3 of 17




their weapons and did not point them at anybody else in the apartment. [Id.
at 68:11-17].
      After the agents found the envelope, Officer Manday and Agent Jim
Embree interviewed Ms. Turner about whether she would consent to a search
of the rest of the apartment, including Mr. Burley’s bedroom. See [ECF 2178-
1, p. 2; Hearing Tr. at 45:2-4]. At the start of this interview, Ms. Turner was
told that she was not in custody. [Hearing Tr. at 44:5-7]. Ms. Turner was not
handcuffed [id. at 43:24-5] or physically restrained in any other way [id. at
45:12-13]. The agents did not yell at her or threaten to arrest her at any point.
[Id. at 45:14-17].
      According to Ms. Turner, the interview occurred at a “normal
conversation distance.” [Id. at 14:25-15:1]. Although Ms. Turner claimed she
was “nervous and frightened” on the inside, she appeared calm on the outside.
[Id. at 30:2-7].     Consistent with her self-assessment, Agent Embree also
observed that Ms. Turner had a very calm emotional state throughout their
interaction. [Id. at 45:22-23].
      Ms. Turner told the agents that she was the leaseholder of the
apartment. [Id. at 47:5-6]. According to the agents, Ms. Turner represented
that none of the rooms, including Mr. Burley’s bedroom, were “off limits” to
her. [ECF 2178-1, p. 2]. While there was a lock on the door, the lock was part
of a standard bedroom doorknob that locks from the inside and there was no
testimony that a separate key was needed to unlock it. [Hearing Tr. at 25:4-
12]. In any event, Ms. Turner testified that Mr. Burley did not lock the door
[id. at 25:6-7], and that if she wanted to “go in” Mr. Burley’s room, she “could
have” [id. at 34:5].
      The agents also claim that Ms. Turner told them that Mr. Burley did not
pay rent during their interview. [ECF 2178-1, p. 2; Hearing Tr. at 47:4-5]. Ms.
                                      -3-
       Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 4 of 17




Turner disputes that claim; she testified she never would have said that
because Mr. Burley did pay rent from time-to-time. [Hearing Tr. at 26:5-7].
To the extent that Mr. Burley did pay rent, Ms. Turner described that
arrangement as “informal,” with Mr. Burley paying what he could, when he
could. [Id. at 32:14-24].
      Ms. Turner verbally consented to a search of the entire apartment during
this exchange. [Id. at 14:7-9]. After she gave verbal consent, the agents had
her sign a one-page written form to memorialize that consent. [Id. at 14:10-12;
ECF 2178-2]. The agents read that form to Ms. Turner before she signed it.
[Hearing Tr. at 26:18-21]. As a college graduate and business owner, Ms.
Turner gave no indication that she experienced any difficulty understanding
the form. [Id. at 6:20-22]. Ms. Turner signed the form within approximately
10 to 15 minutes of the front door being opened. [Id. at 49:17-19; ECF 2178-1,
p. 2]. By signing the form, Ms. Turner acknowledged that she “had not been
threatened, nor forced in any way,” and that she “freely consent[ed] to th[e]
search.” [ECF 2178-2].
      In obtaining Ms. Turner’s consent, the agents told her that she could
refuse if she so desired. [Id. at 49:20-50:3]. They also told her, however, that
if she did refuse, they would seek a warrant which “could take hours” and that
she “could face eviction” if the search “causes an issue with your lease.” [Id. at
11:21-12:11]. Ms. Turner described the tone of this part of the conversation as
“very straight-faced.” [Id. at 35:3-4]. It was “hey, this is what’s going to
happen, or this is what’s going to happen.” [Id. at 35:5-6].
      At no point did Ms. Turner ever tell the agents that she wanted them to
leave her apartment or to stop searching once they started. [Id. at 46:4-7].
While the agents were conducting the search, Ms. Turner engaged in polite
conversation with Agent Embree about parenting and living in Monroeville.
                                      -4-
        Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 5 of 17




[Id. at 16:3-4, 45:23-46:3]. When the search was over, Ms. Turner thanked
Agent Embree. [Id. at 46:10-11]. The entire interaction (i.e., from when the
agents entered, obtained consent, searched the premises, and then left) lasted
about 90 minutes. [ECF 2178-1, p. 3].
        As a result of this search, numerous pieces of drug and non-drug
evidence were seized and catalogued in the Report of Investigation that was
drafted on January 14, 2020, including a sealed envelope addressed to Mr.
Patton. [Id. at pp. 3-10; ECF 2178-3]. Mr. Burley now moves to suppress this
evidence.    Mr. Patton joins, seeking to specifically suppress the sealed
envelope.
                            LEGAL STANDARD
        The government has the burden of proving, by a preponderance of the
evidence, that “each individual act constituting a search or seizure under the
Fourth Amendment was reasonable.” United States v. Ritter, 416 F.3d 256,
261 (3d Cir. 2005) (citation omitted). “At a hearing on a motion to suppress, it
is the duty of the trial judge to assess witness credibility and determine the
weight to be given the evidence, together with any inferences, deductions and
conclusions to be drawn therefrom.” United States v. Balanquet-Herrera, No.
14-278, 2016 WL 164543, at *13 (W.D. Pa. Jan. 14, 2016) (Fischer, J.) (citing
United States v. Richardson, 501 F. Supp. 2d 724, 734 (W.D. Pa. 2007) (Gibson,
J.)).
                        DISCUSSION & ANALYSIS
I.      The consent exception to the warrant requirement applies.
        The Fourth Amendment provides that “[t]he right of the people to be
secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated, and no Warrants shall issue, but
upon probable cause[.]” U.S. Const. amend. IV.
                                      -5-
         Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 6 of 17




         Warrantless searches are “per se unreasonable, subject only to a few
specifically established exceptions.” United States v. Ginyard, No. 17-274,
2019 WL 257937, at *4 (W.D. Pa. Jan. 18, 2019) (Conti, J.) (cleaned up) (citing
Katz v. United States, 389 U.S. 347, 357 (1967)). One such exception is
consent. “[T]he search of property, without warrant and without probable
cause, but with proper consent voluntarily given, is valid under the Fourth
Amendment.” United States v. Matlock, 415 U.S. 164, 165-66 (1974).
         The parties agree that Ms. Turner consented to the search of the
apartment. [Hearing Tr. at 14:7-9 (“Q: [D]id you in fact consent to the search
of the apartment? A: Yes.”)]. She not only provided verbal consent; she also
signed a written form memorializing that consent. [Id. at 14:10-12; ECF 2178-
2]. The question presented by Mr. Burley’s motion is whether that consent was
valid.
         Mr. Burley argues that Ms. Turner’s consent was invalid for two reasons.
First, Mr. Burley believes that the consent was involuntary because it was
“made under duress and/or coercion.” [ECF 1762, p. 5]. Second, Mr. Burley
believes that Ms. Turner lacked the actual or apparent authority to consent to
a search of his bedroom within their shared apartment. [Id. at p. 6]. After
carefully considering the evidence presented to the Court, neither of Mr.
Burley’s arguments is ultimately persuasive.
         A.    Ms. Turner’s consent was not coerced or given under
               duress.

         In determining voluntariness of consent, the Court considers the
“totality of the circumstances, including the age, education, and intelligence of
the subject; whether the subject was advised of his or her constitutional rights;
the length of the encounter; the repetition or duration of the questioning; and
the use of physical punishment.” United States v. Price, 558 F.3d 270, 278 (3d

                                        -6-
       Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 7 of 17




Cir. 2009) (citations omitted). “The setting in which the consent was obtained
and the parties’ verbal and non-verbal actions are also relevant considerations
in determining the voluntariness of the consent.” Ginyard, 2019 WL 257937,
at *4 (cleaned up).
      The Court finds Ms. Turner’s testimony to be credible.          But even
crediting Ms. Turner’s testimony as true and reliable, her testimony
establishes that her consent was voluntary. Ms. Turner testified that although
nervous on the inside, she was “calm” and “composed” on the outside. [Hearing
Tr. at 30:6-7]. Agent Embree made a similar observation when he testified
that, from his perspective, Ms. Turner “appeared to be very calm the entire
time.” [Id. at 45:23]. Ms. Turner testified that her conversations with the
agents took place in her dining room from a “normal conversation distance”—
the agents did not encroach on her physical space or physically restrain her at
any time. [Id. at 14:23-15:1, 45:12-13]. The agents did not yell at her or
threaten to arrest her. [Id. at 45:14-17].
      After Ms. Turner gave her verbal consent, the agents took the time to
also obtain her written consent. They provided her with a written form that
they read to her before she signed it. [Id. at 26:18-21 (“Q: You would agree
with me that one of the agents read the form to you before you signed it,
correct? A: That I can recall, I believe that he did read it to me, yes.”)]. That
one-page form contained only three, easy-to-comprehend statements:
      1. I HAVE BEEN ASKED TO PERMIT SPECIAL AGENTS OF THE
         DRUG ENFORCEMENT ADMINISTRATION TO SEARCH:
         (Describe the person, places or things to be searched.)

      2. I HAVE NOT BEEN THREATENED, NOR FORCED IN ANY WAY.

      3. I FREELY CONSENT TO THIS SEARCH.



                                      -7-
       Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 8 of 17




[ECF 2178-2]. As a college graduate and business owner, Ms. Turner was more
than capable of understanding the meaning and import of this form. Ms.
Turner signed the form within approximately 10 to 15 minutes of the front door
being opened. [Hearing Tr. at 49:17-19]. That timeframe does not suggest any
kind of overmastering influence.
      The agents at the scene also informed Ms. Turner that she could refuse
consent if she so desired. [Id. at 49:20-50:3]. Despite being aware of that
choice, at no point did Ms. Turner tell the agents that she wanted them to leave
or ask that they stop searching the apartment. [Id. at 46:4-7].
      Against that backdrop, Mr. Burley challenges the voluntariness of Ms.
Turner’s consent based on two aspects of the search: (1) that the agents entered
the apartment with their guns drawn; and (2) that the agents told Ms. Turner
that they would obtain a warrant if she did not consent, which could take hours
and “could” cause her to be evicted. Neither aspect renders Ms. Turner’s
consent involuntary.
      In his motion, Mr. Burley described the scene as follows: “Ms. Turner,
having just woken up, came out of her bedroom to find officers with guns
drawn, flashlights out and Mr. Burley in custody.” [ECF 1762, p. 5]. Under
these circumstances, Mr. Burley argues that Ms. Turner’s decision “was not
the product of free and unconstrained choice.”      [Id. at p. 6].   The Court
disagrees.   “Though certainly unpleasant, there is nothing so inherently
coercive about such tactics, commonly used where a danger to life or limb is
perceived by law enforcement agents, to render subsequent cooperation
involuntary.” United States v. Contreras, 820 F.3d 255, 270 (7th Cir. 2016)
(citation omitted). The critical inquiry is whether after that initial necessary
display of force to protect the safety of the law enforcement agents, the guns


                                      -8-
       Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 9 of 17




remained drawn and trained on the person during questioning. There was no
testimony or evidence that that was the case here.
      To the contrary, Agent Embree testified that once the agents completed
their protective sweep of the apartment, they “would have secured their
weapons and not pointed them at anybody else in the house[.]” [Hearing Tr.
at 68:14-16]. Consistent with that testimony, Ms. Turner did not testify that
any agent pointed a weapon at her while she was being asked to consent to a
search of the apartment or to otherwise threaten her.         That kind of de-
escalation removes any kind of coercive taint from the situation. See, e.g.,
United States v. Mendoza, 334 F. App’x 515, 518 (3d Cir. 2009) (affirming
finding of voluntary consent where officer “made an extreme show of force by
drawing his weapon when he approached Mendoza’s car” but where that
weapon had “been holstered for several minutes by the time Mendoza gave his
consent to the search of his vehicle”); United States v. Kozinski, 16 F.3d 795,
810 (7th Cir. 1994) (consent found voluntary where agents entered the
defendant’s home with an arrest warrant, one of the agents held a gun to the
defendant’s side for the first few minutes of the arrest, and the agent then
holstered her gun after the defendant was handcuffed but before he provided
written consent); United States v. Scott, 732 F.3d 910, 917 (8th Cir. 2013) (“The
security sweep of the apartment, conducted by officers with guns drawn, was
an understandable security measure considering the perpetrators of the Bank
Midwest robbery were heavily armed. The security sweep ended before Agent
Ramana interviewed Starnes and asked for her consent to search the Jaguar.
The district court’s finding that Starnes voluntarily consented was amply
justified by the evidence.”).
      Likewise, Ms. Turner’s consent was not rendered involuntary by the
agents informing her in a “very straightforward,” matter-of-fact tone that there
                                      -9-
      Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 10 of 17




could be potential personal consequences if she refused to consent to the
search. The agents told Ms. Turner that they planned to obtain a warrant if
she did not consent, and that obtaining that warrant could take hours.
[Hearing Tr. at 27:14-19]. Both statements were true, and the Court does not
find the tone, wording, or context of those statements to be coercive.2 “[W]hen
[an] officer’s expressed intention to obtain a warrant is genuine and not merely
a pretext to induce submission, it does not vitiate consent to search.” United
States v. Hicks, 650 F.3d 1058, 1064 (7th Cir. 2011).
      Here, the agents executing the protective sweep observed what they
believed to be incriminating evidence in plain view. [ECF 2178-1, p. 2]. Based
on that observed evidence and a reasonable belief that probable cause existed,
the agents possessed a genuine intention to apply for a search warrant if Ms.
Turner did not consent. See [Hearing Tr. at 59:12-17]. As a result, any
discussion about the agents obtaining a search warrant did not coerce Ms.
Turner’s consent. See, e.g., United States v. Jones, No. 13-252, 2016 WL
3067010, at *25 (W.D. Pa. June 1, 2016) (Conti, J.) (“[T]he suggestion to Jones
that the officers would seek a search warrant if Jones did not consent was not
coercive, or incorrect, under the circumstances[.]”).
      Ms. Turner’s suggestion that the agents “implied that [she] could be
evicted” if she did not consent to the search was similarly not coercive under


2 The tone, wording, and context of these statements matter. Consider the
statement, “if you don’t consent, we are going to make sure you are evicted.”
Those words, particularly when spoken with a sharp tone, could be construed
as a threat that may well be coercive. But as Ms. Turner testified, the agents
here basically explained the consequences of obtaining a warrant in a
straightforward way—i.e., something akin to, “you can either consent, or if we
get a warrant, you may end up getting evicted by your landlord.” In this
context, matter-of-factly explaining the practical consequences of a warrant,
such that Ms. Turner could make an informed decision, is not coercive.
                                      - 10 -
         Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 11 of 17




the circumstances. Express or implied statements about potential housing
complications that may arise as the result of a search do not make a situation
coercive. See, e.g., United States v. Lopez, No. 17-238, 2019 WL 3812518, at
*13-14 (D. Conn. Aug. 13, 2019) (rejecting argument that concern over the
“personal catastrophe that would be eviction” supported a finding of coercion
to consent to search); United States v. Hampton, No. 03-983, 2004 WL
2806337, at *1-2 (N.D. Ill. Dec. 3, 2004) (rejecting argument that “written
consent was improperly obtained because, among other reasons, police officers
wrongfully threatened White with eviction from her public housing”). That is
especially true here because Ms. Turner testified that it was her own
experience in “leasing”—and not anything the agents said about the specifics
of her lease—that caused her to believe that eviction was a potential
consequence of the agents’ search of her apartment. [Hearing Tr. at 27:20-
29:6].
         Simply put, there are no circumstances that suggest that Ms. Turner’s
consent was given under duress or improperly coerced in any way. Considering
the relative “brevity of this matter-of-fact exchange, the calmness of the
atmosphere,” the location of the interview, and “the absence of any fervent,
resilient objections by [Ms. Turner],” the Court “cannot conclude that [Ms.
Turner’s] will was overborne by coercive police conduct such that [she] lost the
capacity for self-determination.” Jones, 2016 WL 3067010, at *25.
         B.   Ms. Turner had actual and apparent authority to consent
              to the search of Mr. Burley’s bedroom.
         Mr. Burley next challenges Ms. Turner’s consent by arguing that she
lacked either actual or apparent authority to consent to a search of his private
bedroom within the apartment.



                                      - 11 -
      Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 12 of 17




      If the person consenting to the search is not the target of the
investigation, as is the case here, the government must not only establish that
the consent was voluntary, but also that the third person had, or at least
appeared to have, authority to agree to the search. See United States v. Paige,
543 F. App’x 218, 222 (3d Cir. 2013) (citation omitted).
      A third party has “actual authority” to consent to a search of a residence
where that party has “common authority” over the premises. See Illinois v.
Rodriguez, 497 U.S. 177, 181 (1990) (citation omitted). “Common authority”
rests not on “property rights but on mutual use of the property by persons
generally having joint access or control for most purposes.” United States v.
Stabile, 633 F.3d 219, 230-31 (3d Cir. 2011) (cleaned up). This joint access or
control must make it “reasonable to recognize that any of the co-inhabitants
has the right to permit inspection in his own right and that the others have
assumed the risk that one of their number might permit the common area to
be searched.” United States v. Matlock, 415 U.S. 164, 171 (1974).
      “[C]ontrol for most purposes of property is a normative inquiry
dependent upon whether the relationship between the defendant and the third
party is the type which creates a presumption of control for most purposes over
the property by the third party.” United States v. Rith, 164 F.3d 1323, 1330
(10th Cir. 1999). “Relationships which give rise to a presumption of control of
property include parent-child relationships and husband-wife relationships.”
United States v. Price, No. 07-310, 2008 WL 2900089, at *4 (W.D. Pa. July 24,
2008) (McVerry, J.) (quoting Rith, 164 F.3d at 1330). “[T]he presumption
regarding a parent also applies to a stepparent.” United States v. Romero, 749
F.3d 900, 906-08 (10th Cir. 2014) (“Stepparents are part of the family, and
when they live with stepchildren they will necessarily share the intimacies of
family life.”). This presumption can be overcome by offering evidence that
                                     - 12 -
      Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 13 of 17




establishes an exclusive right to the room (i.e., regularly paying rent, an
external lock on the door, an agreement that the third party never enter a
particular area, etc.). Rith, 164 F.3d at 1331.
      Ms. Turner had actual authority to consent to a search of the entire
apartment, including Mr. Burley’s bedroom. As Mr. Burley’s stepmother, there
is a presumption of control over his bedroom. Buttressing this presumption is
the fact that Ms. Turner was the sole leaseholder of the apartment. See
[Hearing Tr. at 47:4-6]. While there was a lock on the door, from the testimony
given, the lock appears to have been part of a standard bedroom doorknob and
did not require a key to unlock it. [Id. at 25:4-12].   In any case, Ms. Turner
testified that Mr. Burley did not lock the door [id. at 25:6-7], and that if she
wanted to “go in” Mr. Burley’s room, she “could have” [id. at 34:5]. Mr. Burley
was simply an adult child, living at home, who was afforded some degree of
privacy. But, as Ms. Turner’s testimony makes clear, as the leaseholder and
parent, she had unfettered access to enter Mr. Burley’s room.
      Indeed, there was no formal agreement that Mr. Burley’s room would
remain private. Ms. Turner testified that she and Mr. Burley’s mother “had
that parent talk” during which they discussed that they would enter his room
if he gave them a “reason” to enter. [Id. at 33:12-15]. Similarly, while Mr.
Burley appears to have contributed rent, he only did so “informally” in different
amounts and not necessarily every month. [Id. at 32:14-24]. These facts are
not enough to overcome the presumption of access and control that Ms. Turner
had over Mr. Burley’s bedroom.
      Even if Ms. Turner did not have actual authority, she had apparent
authority to consent to the search.      Law enforcement may enter private
premises without a warrant so long as they have received consent from a
person whom they reasonably believe has common authority over the premises.
                                     - 13 -
      Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 14 of 17




Rodriguez, 497 U.S. at 177. The reasonableness of such decisions must be
determined under the totality of the circumstances. United States v. Ladell,
127 F.3d 622, 624 (7th Cir. 1997). Based on the totality of the circumstances,
it was reasonable for the agents to believe that Ms. Turner had authority to
consent to a search of the entire apartment.
      Again, Ms. Turner was the sole leaseholder. See [ECF 2178-1, p. 2].
According to Agent Embree, it appeared “as though Mr. Burley and his mother
lived there with her as opposed to her living there with them or something
along those lines.” [Hearing Tr. at 47:16-19]. Ms. Turner told the agents that
there was no room that was “off limits” to her. [Id. at 48:2-4; ECF 2178-1, p.
2]. These are all facts that would lead a reasonable person to believe that Ms.
Turner had control over and access to the entire apartment.
      Mr. Burley’s reliance on the non-binding case of United States v.
Whitfield, 939 F.2d 1071 (D.C. Cir. 1991) is misplaced. [ECF 1762, pp. 7-8].
In Whitfield, there was no evidence that the mother said, as Ms. Turner did
here, that no room was “off limits,” that she could go into Mr. Burley’s room if
she wanted, and that she and Mr. Burley’s mother had previously told him that
they would enter his room “if he gave them a reason to.” Thus, unlike the
mother in Whitfield, Ms. Turner could enter any room in the apartment
whenever she wanted—a critical difference between this case and that one.
See United States v. Casey, 825 F.3d 1, 16 (1st Cir. 2016) (distinguishing
Whitfield and finding grandparents had authority to consent to search of
grandson’s bedroom where the grandmother said she “could enter the room ‘at
will,’” and the grandfather said that he “‘ordered people around’ at the house
and ‘had free access to the room at all times’”).3

3 Separately, in Whitfield, the court there required proof of both mutual use
and joint access in order for the third party to have authority to consent to a
                                      - 14 -
      Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 15 of 17




      In sum, Ms. Turner’s consent was valid, and the search of Mr. Burley’s
bedroom was lawful.4
II.   A violation here would not require suppression in any event.
      Finally, the government argues that even if Ms. Turner’s consent were
invalid for any reason, the exclusionary rule should not be applied to the
evidence seized from Mr. Burley’s bedroom. [ECF 1879, p. 35]. The Court
agrees.
      The purpose of the exclusionary rule is to deter further Fourth
Amendment violations.       But “when the police act with an objectively
reasonable good-faith belief that their conduct is lawful, or when their conduct
involves only simple, isolated negligence, the deterrence rationale loses much
of its force, and exclusion cannot pay its way.” Davis v. United States, 550 U.S.
229, 238 (2011) (cleaned up). As clarified by the Third Circuit, the key test is
“whether a reasonably well trained officer would have known that the
questionable search was illegal.” United States v. Katzin, 769 F.3d 163, 177
(3d Cir. 2014) (citation omitted). That is because in the context of suppression,
“the Supreme Court has unequivocally held that deterring isolated negligence
is not worth the social cost of excluded evidence.” United States v. Wright, 777
F.3d 635, 641-42 (3d Cir. 2015) (citation omitted).

search. 939 F.2d at 1071, 1074. The Court is unaware of, and Mr. Burley has
not cited, any Third Circuit case applying the more-stringent Whitfield
standard. The Third Circuit has explained that “a third party lacks authority
to consent to a search of an area in which the target of the search has not
relinquished his privacy.” Stabile, 633 F.3d at 232. Under the circumstances
described by Ms. Turner, Mr. Burley did relinquish his privacy to his mother
and stepmother.

4Because the Court finds that Ms. Turner’s consent to search was valid, the
Court need not, and does not, address the government’s inevitable discovery
argument. [ECF 1879, pp. 32-35].
                                     - 15 -
      Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 16 of 17




      Under the circumstances of this case, suppression would not be
warranted. The agents explained to Ms. Turner that she could refuse to
consent to the search. They read the consent form to her and provided her
adequate time to review it herself before she signed. Ms. Turner’s outward
appearance was calm at all times, as she admits. [Hearing Tr. at 30:4-7]. This
situation did not have the hallmarks of coercion. It was reasonable for the
agents to believe her consent was voluntary.
      Additionally, as discussed above, based on Ms. Turner’s statements, the
agents reasonably believed that she had authority to consent to the search of
Mr. Burley’s bedroom.      If the agents were mistaken about Ms. Turner’s
authority over the apartment, that mistake of fact was reasonable.            See
Balanquet-Herrera, 2016 WL 164543, at *13 (finding that mistake of fact
regarding authority to consent to search would not warrant suppression under
the exclusionary rule).
      The exclusionary rule is only to be applied as a “last resort.” Herring v.
United States, 555 U.S. 135, 140 (2009) (cleaned up).      To trigger it, “police
conduct must be sufficiently deliberate that exclusion can meaningfully deter
it, and sufficiently culpable that such deterrence is worth the price paid by the
justice system.” Id. at 144. Even if the agents had made an error in this case,
it would not be the type that rises to the level of requiring suppression.5


5 Because the Court will deny Mr. Burley’s motion, it need not decide the issue
of Mr. Patton’s standing, and therefore assumes he has standing for purposes
of deciding this motion. That said, the Court has serious doubts about whether
Mr. Patton could have joined in Mr. Burley’s motion. Mr. Patton bases his
entire argument on the fact that an envelope that was addressed to him was
included in the evidence seized during the search of Mr. Burley’s room. Mr.
Patton contends that he has a reasonable expectation in sealed mail that is
addressed to him, and that expectation gives him the right to challenge the
search of Mr. Burley’s room. [ECF 2088, p. 3]. The Court sees at least three
                                      - 16 -
      Case 2:19-cr-00008-NR Document 2213 Filed 07/23/20 Page 17 of 17




                              CONCLUSION
     After carefully considering the record and the relevant legal authorities,
the Court finds that the motion to suppress filed by Mr. Burley [ECF 1761] and
joined by Mr. Patton will be DENIED. An appropriate order consistent with
this memorandum opinion will follow.


DATED this 23rd day of July, 2020.
                                     BY THE COURT:


                                     /s/ J. Nicholas Ranjan
                                     United States District Judge




potential problems with Mr. Patton’s argument. First, the envelope was not
technically mail yet. It was found in Mr. Burley’s bedroom before he placed it
into the mail. As such, the envelope is more akin to a sealed container than a
piece of mail. Second, Mr. Patton’s argument does not address the fact that at
the time of the search, he was incarcerated. The Fourth Amendment rights of
prisoners are “limited.” See United States v. Solomon, No. 05-385, 2007 WL
1099097, at *3 n.2 (W.D. Pa. Apr. 11, 2007) (McVerry, J.) (citations omitted).
A prisoner’s mail is often opened and reviewed by prison officials before they
deliver it. Thus, it is not clear to the Court that Mr. Patton’s purported
expectation of privacy would apply, even if the envelope is considered sealed
mail. Third, the suppression motion concerned consent to search an apartment
where Mr. Patton did not reside. Even if Mr. Patton had a reasonable
expectation of privacy in the mail found in the apartment, the key inquiry is
whether he had a reasonable expectation of privacy in the apartment itself.
                                     - 17 -
